NO. 07-04-0029-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 28, 2004



______________________________





DOUBLE ACE, INC., MATTHEW POPE,

ALYSSA POPE WOMACK, AND DONNA POPE, APPELLANTS



V.



BENNIE DALE POPE AND MICHAEL DEARDORFF, APPELLEES





_________________________________



FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;



NO. 02-12-19019; HONORABLE HAROLD PHELAN, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ABATEMENT

Appellants Double Ace, Inc., Matthew Pope, Alyssa Pope Womack, and Donna Pope filed their notice of appeal from the trial court’s final judgment rendered in favor of Bennie Dale Pope and Michael Deardorff.  The clerk’s record was filed on January 26, 2004.  Pursuant to Rule 8.1 of the Texas Rules of Appellate Procedure, on January 22, 2004, appellee Bennie Dale Pope filed a Notice of Bankruptcy in this Court together with an authenticated copy of the page of the bankruptcy petition showing that Double Ace, Inc. filed for bankruptcy on December 22, 2003.
(footnote: 1)  

Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically stayed.  
See also
 Tex. R. App. P. 8.2.  For administrative purposes, the appeal is removed from this Court’s docket and abated.  Any documents filed subsequent to the bankruptcy petition will remain pending until the appeal is reinstated.  As permitted by federal law, the appeal will be reinstated upon proper showing that the bankruptcy court has lifted or terminated the stay or upon a party’s motion to sever the appeal with respect to the bankrupt party and reinstate the appeal as to other parties.  
See
 Tex. R. App. P. 8.3(a) & (b).

Accordingly, the appeal is abated.

Per Curiam

FOOTNOTES
1:Although the notice of bankruptcy was filed in cause number 07-03-0529-CV, which is an accelerated appeal from a temporary injunction in the underlying suit, we also abate this appeal from the final judgment.